              Case 2:19-bk-24804-VZ Doc 463 Filed 03/16/20 Entered 03/16/20 16:56:15                                      Desc
                             UNITED STATES DEPARTMENT
                                      Main Document     OF JUSTICE
                                                      Page 1 of 18
                             OFFICE OF THE UNITED STATES TRUSTEE
                                CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                       CHAPTER 11 (NON-BUSINESS)

    YUETING JIA,                                                             Case Number:             2:19-bk-24804-VZ
                                                                             Operating Report Number:                    5
                                                         Debtor(s).          For the Month Ending:                  Feb-20

                                         I. CASH RECEIPTS AND DISBURSEMENTS
                                                A. (GENERAL ACCOUNT*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                      $      173,735.27

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                   42,888.24
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                               130,847.03

4. RECEIPTS DURING CURRENT PERIOD                                                                                    20,700.12
   See ** below
5. BALANCE:                                                                                                         151,547.15

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD                                                                  105,443.39

7. ENDING BALANCE:                                                                                                   46,103.76

8. General Account Number(s):                                                                         7987

    Depository Name & Location:                                              Wells Fargo Bank
                                                                             1403 Sartori Ave, Torrance, CA 90501


* All receipts must be deposited into the general account.
** Debtor's sources of income include W2 income from Faraday Future ($25,000 bi monthly - gross)
   and from Warmtime, Inc., from whom Debtor receives rental income for the sublease of real
   property located at 7 Marguerite Dr., Rancho Palos Verdes, CA 90275; 11 Marguerite Dr., Rancho
   Palos Verdes, CA 90275; 15 Marguerite Dr., Rancho Palos Verdes, CA 90275; and 19 Marguerite Dr.,
   Rancho Palos Verdes, CA 90275
   Rent for these properties has been prepaid through May 2020




                                                                          Page 1 of 8
             Case 2:19-bk-24804-VZ    Doc 463FROM
                           TOTAL DISBURSEMENTS  Filed 03/16/20
                                                   GENERAL       Entered
                                                           ACCOUNT        03/16/20
                                                                   FOR CURRENT PERIOD16:56:15                        Desc
                                        Main Document      Page 2 of 18
  Date     Check
mm/dd/yyyy Number                    Payee                                               Purpose                              Amount
  2/3/2020        Boiling Point                         Food                                                              $         59.86
  2/3/2020        Tea Station                           Food                                                                        52.00
  2/3/2020        99 Ranch                              Food                                                                        68.93
  2/3/2020        Boiling Point                         Food                                                                        41.54
  2/3/2020        76 - DBA Fernando                     Gas                                                                         50.21
  2/4/2020        7-Eleven                              Food                                                                        34.68
  2/7/2020        Tea Station                           Food                                                                        27.00
  2/7/2020        Seiwa Market                          Food                                                                        26.04
 2/10/2020        Tea Station                           Food                                                                        74.73
 2/10/2020        Otop Thai Restaura                    Food                                                                        32.25
 2/11/2020        Otop Thai Restaura                    Food                                                                        32.12
 2/13/2020        Ruiji Dining                          Food                                                                        76.04
 2/13/2020        IN N Out Burger                       Food                                                                        13.80
 2/13/2020        H Mart                                Food                                                                        43.75
 2/13/2020        H Mart                                Food                                                                         9.47
 2/14/2020        Pp*Felix Design                       Hair Cut                                                                    65.00
 2/18/2020        Terranea                              Food                                                                       161.60
 2/18/2020        Terranea                              Food                                                                        10.00
 2/18/2020        Regal Cinemas                         Entertainment                                                               30.90
 2/18/2020        Regal Cinemas                         Entertainment                                                               15.45
 2/18/2020        Starbucks Store 05                    Food                                                                         4.65
 2/18/2020        Regal Cinemas                         Entertainment                                                               15.45
 2/19/2020        Lululemon Del Amo                     Cloth                                                                      300.03
 2/19/2020        Chevron                               Gas                                                                         55.14
 2/24/2020        Boiling Point                         Food                                                                        29.35
 2/24/2020        Equinox Moto                          Fitness                                                                    172.00
 2/24/2020        Qin West Noodle                       Food                                                                        18.69
 2/25/2020        Northern Cafe                         Food                                                                        28.44
 2/25/2020        Northern Cafe                         Food                                                                        13.67
 2/26/2020        Tst* It S Boba                        Food                                                                        10.97
 2/26/2020        DBA United PA                         Gas                                                                         50.16
 2/26/2020        Patient Financial                     Medical                                                                  3,055.42
 2/26/2020        Otop Thai Restaura                    Food                                                                        38.85
 2/27/2020        Starbucks Store                       Food                                                                        15.20
 2/28/2020        Wells fargo                           Bank charge                                                                 30.00
 2/28/2020        Intrado Digital Media, LLC            PR fee                                                                     680.00
 2/28/2020        Pachulski Stang Ziehl and Jones LLP   Administrative Expense Escrow (per DIP Financing Motion)               100,000.00




                                                                                       TOTAL DISBURSEMENTS THIS PERIOD:        105,443.39




                                                                 Page 2 of 8
               Case 2:19-bk-24804-VZ                      Doc 463 Filed 03/16/20 Entered 03/16/20 16:56:15    Desc
                                                              GENERAL
                                                           Main        ACCOUNT
                                                                Document    Page 3 of 18
                                                            BANK RECONCILIATION

                           Bank statement Date:                             2/29/2020 Balance on Statement:   46,103.76

Plus deposits in transit (a):
                                                                      Deposit Date        Deposit Amount




TOTAL DEPOSITS IN TRANSIT

Less Outstanding Checks (a):
                    Check Number                                       Check Date          Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                     46,103.76

Bank statement Adjustments:
Explanation of Adjustments-



ADJUSTED BANK BALANCE:

* It is acceptable to replace this form with a similar form                Page 3 of 8
** Please attach a detailed explanation of any bank statement adjustment
          Case 2:19-bk-24804-VZ Doc 463 Filed 03/16/20 Entered 03/16/20 16:56:15                Desc
                   II. STATUS OF PAYMENTS   TO SECURED
                                   Main Document   PageCREDITORS,
                                                        4 of 18   LESSORS
                         AND OTHER PARTIES TO EXECUTORY CONTRACTS

                                                                      Post-Petition
                           Frequency of Payments                   payments not made
 Creditor, Lessor, Etc.          (Mo/Qtr)        Amount of Payment     (Number)          Total Due
N/A                       N/A                    N/A               N/A               N/A




                                                                          TOTAL DUE:                   0.00


                                                V. INSURANCE COVERAGE

                                                         Amount of    Policy Expiration     Premium Paid
                              Name of Carrier            Coverage           Date            Through (Date)
      General Liability N/A                        N/A               N/A                  N/A
 Worker's Compensation N/A                         N/A               N/A                  N/A
              Casualty N/A                         N/A               N/A                  N/A
               Vehicle N/A                         N/A               N/A                  N/A
               Others: N/A                         N/A               N/A                  N/A




                                                    Page 4 of 8
               Case 2:19-bk-24804-VZ                       Doc 463 Filed 03/16/20 Entered 03/16/20 16:56:15                               Desc
                                                         I.D SUMMARY  SCHEDULE
                                                             Main Document   PageOF5CASH*
                                                                                    of 18
ENDING BALANCES FOR THE PERIOD:
                                       (Provide a copy of of montly account statements for each of the below)


                                                                               General Account:                               46,103.76
                                                                               Payroll Account:                                  975.00
                                                                                Tax Account**:
            *Other Accounts:


               *Other Monies:
                                           Petty Cash (from below)

TOTAL CASH AVAILABLE:                                                                                                                      47,078.76


Petty Cash Transactions:
          Date                                       Purpose                                                           Amount

*See Exhibit 1 attached
hereto




TOTAL PETTY CASH TRANSACTIONS:



* Specify the Type of holding (e.g. CD, Savings Account, Investment Security), and the depository name, location & account#
** Attach Exhibit Itemizing all petty cash transactions




                                                                                  Page 5 of 8
              Case 2:19-bk-24804-VZ Doc 463 Filed 03/16/20 Entered 03/16/20 16:56:15                                                              Desc
                             VI. UNITED STATES
                                      Main      TRUSTEE
                                            Document    QUARTERLY
                                                      Page 6 of 18 FEES
                                          (TOTAL PAYMENTS)

 Quarterly Period                Total                                                                                                       Quarterly Fees
  Ending (Date)              Disbursements               Quarterly Fees                  Date Paid                Amount Paid                 Still Owing
    31-Dec-2019                   30,707.31                      650.00                   27-Jan-2020                   650.00                          0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00

* Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by the court. Post-Petition
Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report




                                                                             Page 6 of 8
               Case 2:19-bk-24804-VZ Doc 463 Filed 03/16/20 Entered 03/16/20 16:56:15                                       Desc
                             VI SCHEDULE OFDocument
                                      Main COMPENSATIONPagePAID  TO INSIDERS
                                                            7 of 18
                                                           Date of Order                                                     Gross
                                                            Authorizing                                                 Compensation Paid
             Name of Insider                               Compensation                  *Authorized Gross Compensation During the Month
N/A                                                N/A                                   N/A                           N/A




                                     VII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                                           Date of Order
                                                            Authorizing                                                   Amount Paid
             Name of Insider                               Compensation                           Description           During the Month
N/A                                                N/A                                   N/A                           N/A




* Please indicate how compensation was identified in the order (e.g. $1,000/week, $2,500/month)
                                                                              Page 7 of 8
         Case 2:19-bk-24804-VZ         Doc 463 Filed 03/16/20 Entered 03/16/20 16:56:15                  Desc
                                        Main XI. QUESTIONNAIRE
                                             Document    Page 8 of 18

                                                                                                            No   Yes
1. Has the debtor-in-possession made any payments on its pre-petition unsecured debt, except as
   have been authorized by the court? If "Yes", explain below:                                              X


                                                                                                            No   Yes
2. Has the debtor-in-possession during this reporting period provided compensation or remuneration
   to any officers, directors, principals, or other insiders without appropriate authorization? If "Yes",
   explain below:                                                                                           X


3. State what progress was made during the reporting period toward filing a plan of reorganization

     Since the appointment of the Committee, the Debtor and Committee, and their respective
     professionals, have engaged in extensive discussions and negotiatons regarding the terms of the
     Plan. As ordered by the Court on January 23, 2020, the Debtor, the Committee and certain
     creditors participated in mediation sessions on February 4 and 6, 2020. Based, in part, on those
     discussions, the Debtor filed his Third Amended Disclosure Statement and corresponding
     Amended Plan and Plan Solicitation Procedures Motion, which is set for hearing on March 19,
     2020.




4. Describe potential future developments which may have a significant impact on the case:
   The Court's rulings regarding the Debtor's Plan Solicitation Procedures Motion, DIP Financing
   Motion and SLC's second Motion to Dismiss, all of which are scheduled to be heard on March 19,
   2020, will have a substantial impact on the progress of the case.
5. Attach copies of all Orders granting relief from the automatic stay that were entered during the
   reporting period.
                                                                                                            No   Yes
6. Did you receive any exempt income this month, which is not set forth in the operating report? If
   "Yes", please set forth the amounts and sources of the income below.                                     X


I,   Yueting Jia,
     declare under penalty of perjury that I have fully read and understood the foregoing debtor-in-
     possession operating report and that the information contained herein is true and complete to the
     best of my knowledge.
        March 16, 2020
      ________________________                           ______________________________________________
      Date                                           Page 8 of 8            Principal for debtor-in-possession
    Case 2:19-bk-24804-VZ           Doc 463 Filed 03/16/20 Entered 03/16/20 16:56:15   Desc
                                     Main Document    Page 9 of 18

Exhibit 1

As disclosed in the Debtor's Schedules filed on
October 17, 2019, the Debtor's assets in the
Peoples' Republic of China have been frozen
and, as such, the Debtor has no visibility as
to those assets.
         Case 2:19-bk-24804-VZ                        Doc 463 Filed 03/16/20 Entered 03/16/20 16:56:15                                                 Desc
                                                       Main Document    Page 10 of 18
Wells Fargo Everyday Checking
February 29, 2020            ■   Page 1 of 4




                                                                                                           Questions?
YUETING JIA                                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
DEBTOR IN POSSESION
CH11 CASE #19-24804 (CCA)                                                                                    1-800-742-4932
7 MARGUERITE DR                                                                                              TTY: 1-800-877-4833
RANCHO PALOS VERDES CA 90275-4476                                                                            En español: 1-877-727-2932

                                                                                                                    1-800-288-2288 (6 am to 7 pm PT, M-F)

                                                                                                           Online: wellsfargo.com

                                                                                                           Write: Wells Fargo Bank, N.A. (114)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 You and Wells Fargo                                                                                       Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our                              A check mark in the box indicates you have these
 company and look forward to continuing to serve you with your financial needs.                            convenient services with your account(s). Go to
                                                                                                           wellsfargo.com or call the number above if you have
                                                                                                           questions or if you would like to add new services.

                                                                                                           Online Banking           ✓     Direct Deposit          ✓
                                                                                                           Online Bill Pay                Auto Transfer/Payment
                                                                                                           Online Statements        ✓     Overdraft Protection
                                                                                                           Mobile Banking                 Debit Card
                                                                                                           My Spending Report       ✓     Overdraft Service




Activity summary                                                                                           Account number:              7987
       Beginning balance on 2/1                                     $130,847.03                            YUETING JIA
       Deposits/Additions                                             20,700.12                            DEBTOR IN POSSESION
                                                                                                           CH11 CASE #19-24804 (CCA)
       Withdrawals/Subtractions                                    - 105,443.39
                                                                                                           California account terms and conditions apply
       Ending balance on 2/29                                       $46,103.76
                                                                                                           For Direct Deposit use
                                                                                                           Routing Number (RTN): 121042882



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (114)
      Sheet Seq = 0139830
      Sheet 00001 of 00002
       Case 2:19-bk-24804-VZ                  Doc 463 Filed 03/16/20 Entered 03/16/20 16:56:15                           Desc
                                               Main Document    Page 11 of 18
February 29, 2020   ■   Page 2 of 4




Transaction history

                     Check                                                                    Deposits/   Withdrawals/     Ending daily
     Date           Number Description                                                        Additions   Subtractions         balance
     2/3                   Purchase authorized on 01/30 Boiling Point Gard Gardena CA                            59.86
                           S300030737427049 Card 6155
     2/3                   Purchase authorized on 01/31 Tea Station Garden Gardena CA                           52.00
                           S460031787826720 Card 6155
     2/3                   Purchase authorized on 01/31 99 Ranch #1006 Gardena CA                               68.93
                           S460032138313290 Card 6155
     2/3                   Purchase authorized on 01/31 Boiling Point Gard Gardena CA                           41.54
                           S460032148302907 Card 6155
     2/3                   Purchase authorized on 01/31 76 - DBA Fernando Torrance CA                           50.21       130,574.49
                           S300032154472206 Card 6155
     2/4                   Purchase authorized on 02/03 7-Eleven 33601 Rancho Palos CA                          34.68       130,539.81
                           S300034506670631 Card 6155
     2/7                   Purchase authorized on 02/05 Tea Station Garden Gardena CA                           27.00
                           S300036735667479 Card 6155
     2/7                   Purchase authorized on 02/06 Seiwa Market Torrance CA                                26.04       130,486.77
                           S380038148651411 Card 6155
     2/10                  Purchase authorized on 02/06 Tea Station Garden Gardena CA                           74.73
                           S580037784740871 Card 6155
     2/10                  Purchase authorized on 02/07 Otop Thai Restaura Gardena CA                           32.25       130,379.79
                           S460038743321086 Card 6155
     2/11                  ATM Check Deposit on 02/11 506 W Torrance Blvd Carson CA            6,647.79
                           0007526 ATM ID 9926B Card 6155
     2/11                  Purchase authorized on 02/10 Otop Thai Restaura Gardena CA                           32.12       136,995.46
                           S460041731167827 Card 6155
     2/13                  Purchase authorized on 02/11 Ruiji Dining LLC Torrance CA                            76.04
                           S380042777206099 Card 6155
     2/13                  Purchase authorized on 02/11 IN N Out Burger 31 Gardena CA                           13.80
                           S380043013547002 Card 6155
     2/13                  Purchase authorized on 02/12 H Mart - Torrance Torrance CA                           43.75
                           S580044176390452 Card 6155
     2/13                  Purchase authorized on 02/12 H Mart - Torrance Torrance CA                             9.47      136,852.40
                           S460044177875732 Card 6155
     2/14                  Purchase authorized on 02/13 Pp*Felix Design St Palos Verdes                         65.00       136,787.40
                           CA S380044700398636 Card 6155
     2/18                  Faraday & Future Direct Dep 200218 774075740350Xt9                 14,052.33
                           Jia,Yueting
     2/18                  Purchase authorized on 02/14 Terranea Resort Rancho Palos CA                        161.60
                           S380045835413758 Card 6155
     2/18                  Purchase authorized on 02/14 Terranea Parking Rch Palos Vrd CA                       10.00
                           S580045839554912 Card 6155
     2/18                  Recurring Payment authorized on 02/16 Regal Cinemas Mobi                             30.90
                           877-835-5734 TN S580047766361333 Card 6155
     2/18                  Recurring Payment authorized on 02/16 Regal Cinemas Mobi                             15.45
                           877-835-5734 TN S580047768458440 Card 6155
     2/18                  Purchase authorized on 02/16 Starbucks Store 05 Rolling Hills CA                       4.65
                           S580048040425386 Card 6155
     2/18                  Recurring Payment authorized on 02/16 Regal Cinemas Mobi                             15.45       150,601.68
                           877-835-5734 TN S460048076568269 Card 6155
     2/19                  Purchase authorized on 02/17 Lululemon Del Amo Torrance CA                          300.03
                           S460049050999752 Card 6155
     2/19                  Purchase authorized on 02/18 Chevron 0207124 Gardena CA                              55.14       150,246.51
                           S460049737128532 Card 6155
     2/24                  Purchase authorized on 02/21 Boiling Point Gard Gardena CA                           29.35
                           S300052761148393 Card 6155
     2/24                  Recurring Payment authorized on 02/23 Equinox Moto #705                             172.00
                           866-332-6549 CA S580054687608425 Card 6155
     2/24                  Purchase authorized on 02/23 Qin West Noodle - Arcadia CA                            18.69       150,026.47
                           S380055060693990 Card 6155
     2/25                  Purchase authorized on 02/24 Northern Cafe Gardena CA                                28.44
                           S580055734073925 Card 6155
         Case 2:19-bk-24804-VZ                      Doc 463 Filed 03/16/20 Entered 03/16/20 16:56:15                                              Desc
                                                     Main Document    Page 12 of 18
February 29, 2020          ■   Page 3 of 4




Transaction history (continued)

                            Check                                                                               Deposits/         Withdrawals/         Ending daily
       Date                Number Description                                                                   Additions         Subtractions             balance
       2/25                       Purchase authorized on 02/24 Northern Cafe Gardena CA                                                  13.67          149,984.36
                                  S580055764111163 Card 6155
       2/26                       Purchase authorized on 02/24 Tst* It S Boba Tim Gardena CA                                             10.97
                                  S380055735629414 Card 6155
       2/26                       Purchase authorized on 02/24 76 - DBA United PA Wilmington                                             50.16
                                  CA S380056116678672 Card 6155
       2/26                       Purchase authorized on 02/25 Patient Financial 800-7839118 CA                                       3,055.42
                                  S300056639417072 Card 6155
       2/26                       Purchase authorized on 02/25 Otop Thai Restaura Gardena CA                                             38.85          146,828.96
                                  S300056736929002 Card 6155
       2/27                       Purchase authorized on 02/25 Starbucks Store 06 Carson CA                                              15.20          146,813.76
                                  S380056765953676 Card 6155
       2/28                       Wire Trans Svc Charge - Sequence: 200228263925 Srf#                                                    30.00
                                  0071676059752024 Trn#200228263925 Rfb#
       2/28                       Bill Pay Intrado Digital Media, LLC on-Line xxxxxxx57823 on                                           680.00
                                  02-28
       2/28                       WT Fed#07528 Banc of California /Ftr/Bnf=Pachulski Stang Ziehl                                    100,000.00           46,103.76
                                  and Jones LLP Srf# 0071676059752024 Trn#200228263925 Rfb#
       Ending balance on 2/29                                                                                                                           46,103.76
       Totals                                                                                                 $20,700.12          $105,443.39

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.


       Fee period 02/01/2020 - 02/29/2020                                                Standard monthly service fee $10.00                You paid $0.00

       How to avoid the monthly service fee                                                                Minimum required                 This fee period


                                                                                                                                                                3
       Have any ONE of the following account requirements


                                                                                                                                                                3
         · Minimum daily balance                                                                                    $1,500.00                    $46,103.76     ✔



                                                                                                                                                                3
         · Total amount of qualifying direct deposits                                                                $500.00                     $14,052.33     ✔

         · Total number of posted debit card purchases or posted debit card payments of                                    10                            34     ✔

           bills in any combination
         · The fee is waived when the account is linked to a Wells Fargo Campus ATM or
           Campus Debit Card

       Monthly service fee discount(s) (applied when box is checked)
       Age of primary account owner is 17 - 24 ($10.00 discount)            3
       The Monthly service fee summary fee period ending date shown above includes a Saturday, Sunday, or holiday which are non-business days.
       Transactions occurring after the last business day of the month will be included in your next fee period.
       RC/RC




     Sheet Seq = 0139831
         Case 2:19-bk-24804-VZ                       Doc 463 Filed 03/16/20 Entered 03/16/20 16:56:15                                           Desc
                                                      Main Document    Page 13 of 18
February 29, 2020       ■   Page 4 of 4




Worksheet to balance your account                                         General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your      ■    To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest        Consumer Reporting Agency about your accounts. You have the right to
paid into your account and any service charges, automatic payments or          dispute the accuracy of information that Wells Fargo Bank, N.A. has
ATM transactions withdrawn from your account during this statement             furnished to a consumer reporting agency by writing to us at Overdraft
period.                                                                        Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
A Enter the ending balance on this statement.             $                    describe the specific information that is inaccurate or in dispute and the
                                                                               basis for the dispute along with supporting documentation. If you believe
 B List outstanding deposits and other                                         the information furnished is the result of identity theft, please provide us
credits to your account that do not appear on                                  with an identity theft report.
this statement. Enter the total in the column
                                                                          ■    In case of errors or questions about your electronic transfers,
to the right.
                                                                               telephone us at the number printed on the front of this statement or write
                                                                               us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
Description                     Amount
                                                                               you can, if you think your statement or receipt is wrong or if you need more
                                                                               information about a transfer on the statement or receipt. We must hear
                                                                               from you no later than 60 days after we sent you the FIRST statement on
                                                                               which the error or problem appeared.
                                                                               1. Tell us your name and account number (if any).
                                                                               2. Describe the error or the transfer you are unsure about, and explain as
                                                                                  clearly as you can why you believe it is an error or why you need more
                   Total    $                          + $
                                                                                  information.
                                                                               3. Tell us the dollar amount of the suspected error.
C Add A and B to calculate the subtotal.               = $
                                                                               We will investigate your complaint and will correct any error promptly. If
 D List outstanding checks, withdrawals, and                                   we take more than 10 business days to do this, we will credit your account
other debits to your account that do not appear                                for the amount you think is in error, so that you will have the use of the
on this statement. Enter the total in the column                               money during the time it takes us to complete our investigation.
to the right.

Number/Description              Amount




                   Total    $                          -   $

 E Subtract D from C to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.                                              = $                                                                   . NMLSR D 399801
                                                                              ©2010 Wells Fargo Bank, N.A. All rights reserved
         Case 2:19-bk-24804-VZ                        Doc 463 Filed 03/16/20 Entered 03/16/20 16:56:15                                                 Desc
                                                       Main Document    Page 14 of 18
Wells Fargo Everyday Checking
February 29, 2020            ■   Page 1 of 3




                                                                                                           Questions?
YUETING JIA                                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
DEBTOR IN POSSESION
CH11 CASE #19-24804 (CCA)                                                                                    1-800-742-4932
7 MARGUERITE DR                                                                                              TTY: 1-800-877-4833
RANCHO PALOS VERDES CA 90275-4476                                                                            En español: 1-877-727-2932

                                                                                                                    1-800-288-2288 (6 am to 7 pm PT, M-F)

                                                                                                           Online: wellsfargo.com

                                                                                                           Write: Wells Fargo Bank, N.A. (114)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 You and Wells Fargo                                                                                       Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our                              A check mark in the box indicates you have these
 company and look forward to continuing to serve you with your financial needs.                            convenient services with your account(s). Go to
                                                                                                           wellsfargo.com or call the number above if you have
                                                                                                           questions or if you would like to add new services.

                                                                                                           Online Banking           ✓     Direct Deposit
                                                                                                           Online Bill Pay          ✓     Auto Transfer/Payment
                                                                                                           Online Statements        ✓     Overdraft Protection
                                                                                                           Mobile Banking           ✓     Debit Card
                                                                                                           My Spending Report       ✓     Overdraft Service




Activity summary                                                                                           Account number:              7979
       Beginning balance on 2/1                                         $985.00                            YUETING JIA
       Deposits/Additions                                                   0.00                           DEBTOR IN POSSESION
                                                                                                           CH11 CASE #19-24804 (CCA)
       Withdrawals/Subtractions                                          - 10.00
                                                                                                           California account terms and conditions apply
       Ending balance on 2/29                                           $975.00
                                                                                                           For Direct Deposit use
                                                                                                           Routing Number (RTN): 121042882



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (114)
      Sheet Seq = 0139828
      Sheet 00001 of 00002
         Case 2:19-bk-24804-VZ                      Doc 463 Filed 03/16/20 Entered 03/16/20 16:56:15                                              Desc
                                                     Main Document    Page 15 of 18
February 29, 2020       ■   Page 2 of 3




Transaction history

                         Check                                                                                  Deposits/         Withdrawals/         Ending daily
       Date             Number Description                                                                      Additions         Subtractions             balance
       2/28                    Monthly Service Fee                                                                                       10.00              975.00
       Ending balance on 2/29                                                                                                                                 975.00
       Totals                                                                                                       $0.00               $10.00

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.


       Fee period 02/01/2020 - 02/29/2020                                                Standard monthly service fee $10.00               You paid $10.00

       How to avoid the monthly service fee                                                                Minimum required                 This fee period


                                                                                                                                                                3
       Have any ONE of the following account requirements


                                                                                                                                                                3
         · Minimum daily balance                                                                                    $1,500.00                      $985.00


                                                                                                                                                                3
         · Total amount of qualifying direct deposits                                                                $500.00                         $0.00
         · Total number of posted debit card purchases or posted debit card payments of                                    10                            0
           bills in any combination
         · The fee is waived when the account is linked to a Wells Fargo Campus ATM or
           Campus Debit Card

       Monthly service fee discount(s) (applied when box is checked)
       Age of primary account owner is 17 - 24 ($10.00 discount)            3
       The Monthly service fee summary fee period ending date shown above includes a Saturday, Sunday, or holiday which are non-business days.
       Transactions occurring after the last business day of the month will be included in your next fee period.
       RC/RC
         Case 2:19-bk-24804-VZ                       Doc 463 Filed 03/16/20 Entered 03/16/20 16:56:15                                           Desc
                                                      Main Document    Page 16 of 18
February 29, 2020           ■   Page 3 of 3




Worksheet to balance your account                                         General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your      ■    To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest        Consumer Reporting Agency about your accounts. You have the right to
paid into your account and any service charges, automatic payments or          dispute the accuracy of information that Wells Fargo Bank, N.A. has
ATM transactions withdrawn from your account during this statement             furnished to a consumer reporting agency by writing to us at Overdraft
period.                                                                        Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
A Enter the ending balance on this statement.             $                    describe the specific information that is inaccurate or in dispute and the
                                                                               basis for the dispute along with supporting documentation. If you believe
 B List outstanding deposits and other                                         the information furnished is the result of identity theft, please provide us
credits to your account that do not appear on                                  with an identity theft report.
this statement. Enter the total in the column
                                                                          ■    In case of errors or questions about your electronic transfers,
to the right.
                                                                               telephone us at the number printed on the front of this statement or write
                                                                               us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
Description                         Amount
                                                                               you can, if you think your statement or receipt is wrong or if you need more
                                                                               information about a transfer on the statement or receipt. We must hear
                                                                               from you no later than 60 days after we sent you the FIRST statement on
                                                                               which the error or problem appeared.
                                                                               1. Tell us your name and account number (if any).
                                                                               2. Describe the error or the transfer you are unsure about, and explain as
                                                                                  clearly as you can why you believe it is an error or why you need more
                    Total       $                      + $
                                                                                  information.
                                                                               3. Tell us the dollar amount of the suspected error.
C Add A and B to calculate the subtotal.               = $
                                                                               We will investigate your complaint and will correct any error promptly. If
 D List outstanding checks, withdrawals, and                                   we take more than 10 business days to do this, we will credit your account
other debits to your account that do not appear                                for the amount you think is in error, so that you will have the use of the
on this statement. Enter the total in the column                               money during the time it takes us to complete our investigation.
to the right.

Number/Description                  Amount




                    Total       $                      -   $

 E Subtract D from C to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.                                              = $                                                                   . NMLSR D 399801
                                                                              ©2010 Wells Fargo Bank, N.A. All rights reserved




      Sheet Seq = 0139829
            Case 2:19-bk-24804-VZ                 Doc 463 Filed 03/16/20 Entered 03/16/20 16:56:15                                       Desc
                                                   Main Document    Page 17 of 18

                                         PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the foregoing document entitled (specify): MONTHLY OPERATING REPORT NO. 5 will be
 served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
 manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 March 16, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date)                           , I served the following persons and/or entities at the last known addresses in this
 bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
 States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
 mailing to the judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 16, 2020, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


  VIA PERSONAL DELIVERY
  United States Bankruptcy Court
  Central District of California
  Attn: Hon. Vincent Zurzolo
  Edward R. Roybal Federal Bldg./Courthouse
  255 East Temple Street, Suite 1360
  Los Angeles, CA 90012
                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 March 16, 2020               Myra Kulick                                                     /s/ Myra Kulick
 Date                         Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 463 Filed 03/16/20 Entered 03/16/20 16:56:15                                       Desc
                                              Main Document    Page 18 of 18


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
        Ben H Logan blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows david@davidwmeadowslaw.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Christopher E Prince cprince@lesnickprince.com,
         jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeye
         rlaw.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Claire K Wu ckwu@sulmeyerlaw.com,
         mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
        Emily Young pacerteam@gardencitygroup.com,
         rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.1 46353/002
